Justice MARQUEZ,
concurring in part and concurring in the judgment.
In lieu of seeking any immediate relief that might have mitigated the perceived prejudice of Averyt's disclosure on the second day of trial, Wal-Mart instead made a tactical decision to introduce the Greeley report into evidence and use it to question Wal-Mart's designated corporate representative. The next morning, Wal-Mart turned over nearly seventy pages of previously undisclosed doe-uments corroborating the existence of the spill, and shifted the focus of its defense to its clean-up efforts. Having made this tactical decision and lost, Wal-Mart cannot now claim unfair prejudice justifying a new trial. Because I believe the trial court abused its discretion in granting a new trial under C.R.C.P. 59 under these circumstances, I concur in the result reached by the majority, and I join Part IL.B of the opinion concerning the jury's damage award. However, I write separately to express my disagreement with the majority's rationale in Part ILA and my concern that its holding undermines the purpose of mandatory disclosures under C.R.C.P. 26(a).
Today the majority effectively holds that a party who comes into possession of a public *464document that is equally available to all parties has no duty under C.R.C.P. 26(a) or C.R.C.P. 34 to disclose the existence (or its possession) of that document, simply because the document happens to be publicly available. Maj. op. at 460-61. In my view, such a sweeping exception to these rules is unsupported by their plain language. Moreover, the majority's new rule thwarts the truth-seeking purpose of our discovery rules and is contrary to this court's long-standing approach to construing our discovery rules liberally, as the majority itself acknowledges, to "avoid surprises at trial." Maj. op. at 460-61 {(noting that the goals of the pretrial discovery system adopted in 1994 included "the elimination of surprise at trial, the discovery of relevant evidence, the simplification of the issues, and the promotion of expeditious settlement of cases") (quoting Silva v. Basin W., Inc., 47 P.3d 1184, 1188 (Colo.2002)); Cameron v. Dist. Court, 193 Colo. 286, 290, 565 P.2d 925, 928 (1977) (stating that Colorado's rules "should be construed liberally to effectuate the full extent of their truth-seeking purpose").
I. Disclosure Obligation
A.
"Among the many important purposes of discovery, the most central to a fair trial is the parties' production of all relevant evidence." Trattler v. Citron, 182 P.3d 674, 679 (Colo.2008). C.R.C.P. 26(a)(1)(B) details a party's obligations to disclose and to produce relevant documents. These obligations are distinct. Seq, eg., Forbes v. 21st Century Ins. Co., 258 F.R.D. 335, 337 (D.Ariz.2009) ("[A] duty to disclose is not synonymous with a duty to produce."). With respect to a party's duty to disclose, our rule provides that a party, without awaiting a discovery request, "shall" provide to the other parties "lal listing, together with a copy of, or a description by category and location of, all documents, data compilations, and tangible things in the possession, custody, or control of the party that are relevant to disputed facts alleged with particularity in the pleadings." CR.C.P. 26(a)(1)(B) (emphasis added).
With respect to a party's obligation to produce such documents, our rule requires a party to "mak[e] available for inspection and copying the documents and other evidentiary material, not privileged or protected from disclosure, as though a request for production of those documents has been served pursuant to C.R.C.P. 34." Id. Accordingly, a party need not produce a document that is privileged or otherwise protected from disclosure, for example, trade secrets or documents protected by the attorney work product doctrine. In addition, a party may object to the production of responsive documents if those documents would be "unreasonably cumulative or duplicative" of prior document productions or if those documents are "obtainable from some other source that is more convenient, less burdensome, or less expensive," such as might be the case with publicly available documents. C.R.C.P. 26b)@(F)G). Thus, our rules account for the potential burden of requiring a party to produce voluminous information that might be readily available to other parties by other means.
However, even if a party ultimately is not required to produce certain documents, the party is not absolved from disclosing the existence of relevant or responsive doeu-ments, by listing them on a privilege log, for example, or objecting to their production on grounds of burdensomeness. Such disclosure permits an opposing party to move to compel production if necessary, and a court may then resolve disputes in accordance with C.R.C.P. 26(b) and 37.
Importantly, the general seope of discovery is defined by Rule 26(b) "parties may obtain discovery regarding any matter, not privileged, that is relevant to the claim or defense of any party, including the existence, description, nature, custody, condition and location of any documents 2." C.R.C.P. 26(b)(1)(emphasis added). This general provision governs the scope of all disclosures, whether made pursuant to Rule 26(a) or in response to a specific discovery request under Rules 33 and 34. See C.R.C.P. 83(c) ("Interrogatories may relate to any matters which can be inquired into pursuant to C.R.C.P. 26(b)...."); CRCP. 34(a)(1) (providing that a party may request *465production of documents which "contain matters within the scope of C.R.C.P. 26(b) and which are in the possession, custody, or control of the party upon whom the request is served").
Today the majority carves a broad new exception to a party's mandatory disclosure obligation under Rule 26(a)(1)(B) for "public documents," an exception that not only significantly alters the seope of discovery but finds no support in the plain language of Rule 26. In my view, the majority fails to distinguish between a party's obligation to disclose responsive documents under Rule 26(a)(1)(B) and (b)(1) and its potentially narrower obligation to produce such documents where good cause exists under Rule 26(b)(2)(F) to relieve a party of that obligation. By conflating these two obligations, the majority's holding wholly absolves a party of its duty under either Rule 26(a) or 34 to produce responsive documents that are publicly available and equally accessible to all parties without a motion to compel ever having to be filed. Even more perplexing, today's holding absolves a party of any duty to disclose the existence of such documents in its possession, custody, or control, contrary to the plain language of Rule 26(a)(1)(B), Rule 26(b)(1), and Rule 34(a)(1).
I fear that, under today's holding, a party is free to forever hide responsive "public documents" in its possession-regardless of how relevant those documents might be to disputed issues in the case, and regardless of whether opposing parties know the documents exist, let alone how difficult or burdensome it might be for them to discover those documents in the public realm. The consequences of today's holding are particularly troubling where a party's "possession, custody, or control" of a publicly available document may be critical to disputed issues of knowledge.1
I fail to see how the majority's approach comports with the truth-seeking purposes of our discovery rules and this court's longstanding practice of construing our discovery rules liberally to avoid surprises at trial, See Cameron, 193 Colo. at 290, 565 P.2d at 928-29; see also C.R.C.P. 16 emt. (noting that C.R.C.P. 26 and other rules were developed to eliminate "hide-the-ball" and "hardball" tactics; such rules form a system "based on communication, including required early disclosure of ... documents relevant to the case, which disclosure should lead in many cases to early evaluation and settlement efforts").
As the majority acknowledges, Rule 26(a) was designed to further the purposes of our discovery rules by moving common discovery practices to the beginning of a case. See Maj. op. at 460-61. But under the majority's new rule, a party cannot obtain immediate and automatic disclosure of relevant, publicly available documents despite the plain language of Rule 26(a) Rather, the majority requires a party to seek and obtain such documents on its own and then wait until considerably later in the litigation to inquire about such documents via deposition or interrogatory. Id. at 461 & n. 4.2 The majority's rule thus nullifies the purpose of automatic disclosures with respect to public docu*466ments 3 and delays, rather than expedites, the disclosure of such information-indeed, if such disclosure occurs at all. Moreover, the majority grounds its new rule in the perceived burden of having to disclose "voluminous information"-a claim not remotely at issue in this case, where the dispute concerns a one-page memorandum.
The majority relies on several cases from other jurisdictions for the proposition that "discovery is not required for public documents that are equally available to all parties." Maj. op. 460-61 Upon closer inspection, these cases actually address a party's obligation to produce publicly available documents; they say nothing of a party's obligation to disclose the existence of such doeu-ments in the party's possession. Indeed, none of the cases relied on by the majority addresses whether a party failed to timely disclose documents under the mandatory disclosure provisions of Rule 26(a); to the contrary, these cases largely concern motions to compel production in response to specific discovery requests under F.R.C.P. 34 or a corresponding state rule. 4 Such motions to compel presumably could not have been brought if the existence of the disputed documents was unknown to the moving party. By relying on such cases, the majority erroneously conflates a party's duty to disclose relevant documents with its duty to produce such documents.
In apparent acknowledgment that these cases do not involve a party's mandatory disclosure obligation, the majority notes that the concept that "discovery is not required for public documents that are equally available to all parties" has "been applied in the context of disclosures." For that proposition, the majority cites a single unpublished federal trial court opinion, ISP Chem. LLC v. Dutchland, Inc., No. 5:08-CV-153, 2011 WL 2651241, at *4-5 (W.D.Ky. July 6, 2011). Maj. op. at 460. But that case does not stand for the broad rule the majority creates. There, the defendant argued that a court order in another case should be excluded at summary judgment as untimely disclosed. The timing of the supplemental disclosure, however, was a nonissue, because the defendant knew of the other case and could have obtained those documents. See Dutchland, 2011 WL 2651241, at *5 ("As [plaintiff] points out in its sur-reply, [defendant] knew of [plaintiffs] proceeding with the Kentucky Department of Environmental Protection and could have requested copies of the documents filed in [plaintiffs] case.").
B.
With the distinction between a party's obligations to disclose and produce responsive documents in mind, I now turn to whether Averyt had an obligation to disclose the existence of the Greeley report, a document "relevant to disputed facts alleged with particu*467larity in the pleadings." C.R.C.P. 26(a)(1)(B). Averyt herself did not have "possession" or "custody" of the report within the meaning of C.R.C.P. 26(a)(1)(B). Accordingly, whether Averyt had an obligation to disclose the existence of the Greeley report turns on whether her attorney's possession of the report means that the report came within Averyt's "control."
This court has yet to address whether relevant documents discovered by a party's attorney during an independent investigation are within the party's "control" as that term is used in C.R.C.P. 26 or 34. Federal courts addressing the issue under the federal rules, however, have held that such documents are indeed within the party's "control." Seq, eg., Am. Soc'y for the Prevention of Cruelty to Animals v. Ringling Bros & Barnum & Bailey Circus, 233 F.R.D. 209, 211-13 (D.D.C.2006) ("Because a client has the right, and the ready ability, to obtain copies of documents gathered or created by its attorneys pursuant to their representation of that client, such documents are clearly within the client's control."); 7-34 James C. Francis & Robert M. Bloom, Moore's Federal Practice-Civil § 84.14 (2011) ("Documents in the possession of a party's attorney may be considered to be within the control of the party within the meaning of Rule 34.... In addition, 'if an attorney comes into possession of a document as attorney for that party his [or her] possession of the documents is the possession of the party'" (footnotes and citations omitted)). Because this court has similarly defined "control," see Michael v. John Hancock Mut. Life Ins. Co., 138 Colo. 450, 454, 334 P.2d 1090, 1093 (1959) (holding that "possession, custody, or control" in C.R.C.P. 26 and 34 requires the production of doeu-ments "which are obtainable by the order or direction of the litigant"), I would hold that such documents are within a party's "control." 5
Unlike the majority, I would therefore hold that Averyt's attorney did have an obligation to disclose the existence of the Greeley report given its relevance to the central disputed issue of whether a grease spill had oecurred. See C.RC.P. 26(a)(1)(B). Here, Averyt did disclose the Greeley report to Wal-Mart when her counsel produced it on the second day of trial. Thus, in my view, the only real issue is whether the disclosure was untimely as a supplemental disclosure under the cireumstances. See C.R.C.P. 26(e) ("A party is under a duty to supplement its disclosures under section (a) of this Rule when the party learns that in some material respect the information disclosed is incomplete or incorrect and if the additional or corrective information has not otherwise been made known to the other parties during the disclosure or discovery process.... Supplementation shall be performed in a timely manner."). Indeed, the majority's emphasis on the (initial) uncertainty of the information really concerns whether the document was timely disclosed under the cireumstances, not whether such a document should be categorically excluded from disclosure because it happens to be a public document.
I perceive the question of timing to be a close one under the unusual facts presented here. As the majority correctly observes, the document had no heading, no date, no signature, no indication of the author or intended recipient, and no letterhead or other indication it was from the City of Greeley; moreover, it did not specify which of two Wal-Mart stores in Greeley it concerned. Maj. op. at 458-59 n. 1. Thus, upon discovering the report, Averyt could not know without further investigation precisely what she had. Maj. op. at 461. However, I need not decide whether Averyt's disclosure was un*468timely to determine whether the trial court abused its discretion in awarding Wal-Mart a new trial
IL New Trial
Wal-Mart moved for a new trial under C.R.C.P. 59 primarily on grounds that Aver-yt's late disclosure of the Greeley report amounted to an "irregularity in the proceedings" that deprived Wal-Mart of a fair trial. The trial court agreed and concluded that Averyt's failure to disclose the report "at least before trial began on the second day, was not justified."
In my view, the trial court abused its discretion in awarding Wal-Mart a new trial, for two reasons.
First, with respect to Wal-Mart's litigation strategy, any marginal unfair prejudice caused by the timing of Averyt's disclosure was minimal, at most. Both the record and Wal-Mart's motion for a new trial reveal that, in delivering its opening statement, Wal-Mart had fully committed to its position that no grease spill occurred-before Aver-yt's counsel had a chance to review the Greeley report or ascertain whether Averyt had an obligation to disclose it under our discovery rules. Specifically, the record shows that Wal-Mart first denied the existence of the grease spill near the beginning of its opening statement but that Averyt's attorney did not glance at his mobile phone and notice the email containing the Greeley report until toward the middle or end of Wal-Mart's opening statement. Counsel's first opportunity to attempt to interpret the .pdf document (on the two-inch mobile phone sereen) was during a break following Wal-Mart's opening statement; only that evening did counsel print the document and review it. Accordingly, Wal-Mart cannot claim it was "prevented from having a fair trial" on the ground that, had it been apprised of the Greeley report on the first day of trial, its defense strategy would have been entirely different. Moreover, the trial transcript reflects that Averyt's use of the report to question Wal-Mart's designated corporate representative on the second day of trial produced no admissions or revelations that a spill in fact occurred; the witness simply denied the suggestion, consistent with Wal-Mart's defense theory and opening statement.
Second, upon learning of the existence of the Greeley report during a break on the second day of trial, Wal-Mart objected to Averyt's attorney's use of the report to question Wal-Mart's designated corporate representative, but did not move for a mistrial, request a continuance, seek to have the testimony stricken, or otherwise request any immediate relief to mitigate any prejudice arising from Averyt's disclosure, even when invited by the trial court to do so. 6 Instead, Wal-Mart made a strategic decision to proceed with the trial and abruptly change its defense strategy. Indeed, Wal-Mart (not Averyt) chose to admit the Greeley report into evidence and later call as witnesses Wal-Mart employees who engaged in the clean-up of the spill. Having opted to proceed with the trial and in this fashion in lieu of seeking any immediate relief, Wal-Mart cannot have it both ways and claim it was deprived of a fair trial now that the jury has returned a verdict against it. See, e.g., Tiller v. Baghdady, 294 F.3d 277, 281 (1st Cir.2002) (stating that the appropriate course for a party who uncovers a discovery violation of F.R.C.P. 26(a) is " 'not to seek reversal after an unfavorable verdict, but to request a continuance 'at the time the surprise oceurs.'" (quoting U.S. Fid. & Guar. Co. v. Baker Material Handling Corp., 62 F.3d 24, 29 (1st Cir.1995))).
For these reasons, I agree with the majority that the trial court abused its discretion in granting a new trial, and therefore concur in the result. I further agree there is sufficient evidence in the record to support the jury's *469damage award, and therefore join Part ILB of the majority opinion. I nonetheless express my concern that today's holding will have far-reaching consequences for discovery practices in Colorado.
I am authorized to state that Justice COATS joins in this special concurrence.

. A reverse hypothetical based on this very case is illustrative. Assume, for example, that Wal-Mart possessed a copy of the Greeley report, and Averyt was unaware that it existed. Under the majority's holding, Wal-Mart has no obligation under C.R.C.P. 26(a) (or C.R.C.P. 34) to disclose the report-an obviously relevant document in its possession-simply because it is a public document that Averyt could obtain directly from the City of Greeley. In this scenario, even if Averyt is fortuitous enough to stumble upon the Greeley report independently, the majority's holding still relieves Wal-Mart of any affirmative duty to reveal its possession (and consequently, its know!] edge) of the report unless or until Averyt discovers the existence of the report on its own and then asks Wal-Mart about it in a deposition. Maj. op. at 461 & n. 4. In my view, this approach substantially distorts the truth-seeking function of our discovery rules.


. The majority apparently acknowledges that a party must disclose the existence (and its possession) of a public document in a deposition or in response to an interrogatory, see C.R.C.P. 30, 33, yet holds that the same document need not be disclosed under Rule 26(a) or pursuant to a request for production under Rule 34. Given that the scope of discovery is uniformly defined by Rule 26(b), I fail to grasp the majority's logic in crafting these inconsistent obligations to disclose such information.


. I also note that the majority's new rule could lead to potentially absurd results in litigation where a government agency is a party and the bulk of relevant discoverable material consists of public documents. Under the majority's new rule, it would appear that even government parties in litigation need not disclose such documents in their possession, custody, or control. The uncertainty created by the majority's new rule in this context could force unnecessary parallel litigation under the Open Records Act, which carries very different obligations on parties with respect to the scope, timing, and costs of producing documents. See generally §§ 24-72-200.1 to -206, C.R.S. (2011).


. See Tequila Centinela, S.A. de C.V. v. Bacardi & Co., 242 F.R.D. 1, 11-12 & n. 5 (D.D.C.2007) (addressing motion to compel production of particular documents identified in plaintiff's FR.C.P. 34 requests for production); Krause v. Buffalo & Erie Cnty. Workforce Dev. Consortium, Inc., 425 F.Supp.2d 352, 375 (W.D.N.Y.2006) (denying motion to strike certain documents submitted as summary judgment exhibits on the ground that those documents did not need to be produced under F.R.C.P. 34); SEC v. Samuel H. Sloan & Co., 369 F.Supp. 994, 994-95 (S.D.N.Y. 1973) (denying motion under F.R.C.P. 34(b) to compel production of a transcript of a prior administrative hearing between the parties, which plaintiff, but not defendant, chose to purchase from the court reporter, on the ground that the transcript is "equally available to all parties on payment of the lawfully prescribed costs"); Wolf v. Grubbs, 17 Neb.App. 292, 759 N.W.2d 499, 524 (2009) (reversing trial court's order requiring counsel to deliver responsive documents to opposing counsel's office for inspection and copying because it sufficed under Nebraska's discovery rule for counsel to make the documents "available" for inspection and copying) (citing with approval Samuel H. Sloan & Co., 369 F.Supp. at 994).


. At least two federal courts have acknowledged the practical burden of requiring an attorney to disclose the existence of every responsive document that an attorney comes across in the public domain during the course of his or her case preparation. See, e.g., Kartman v. State Farm Mut. Auto. Ins., 247 F.R.D. 561, 565 (S.D.Ind.2007); Gary Price Studios, Inc. v. Randolph Rose Collection Inc., No. 03 Civ. 969, 2006 WL 2381817, at *2 (S.D.N.Y. Aug. 16, 2006). Although neither decision addresses whether practical necessities require the federal discovery rules to be construed in a way that lessens a party's disclosure obligations in this context, Kartman suggests that, at a minimum, a party's attorney should disclose those documents that he or she plans to utilize at depositions and at trial (such as the Greeley report here). See Kartman, 247 F.R.D. at 565.


. Ordinarily, violations of C.R.C.P. 26(a) and (e) are addressed through the sanctions set forth in Rule 37(c), which provides for the exclusion of nondisclosed evidence unless the failure to disclose is substantially justified or harmless to the opposing party. See Todd v. Bear Valley Vill. Apartments, 980 P.2d 973, 977 (Colo.1999). Wal-Mart did not seek relief or sanctions under this provision.